Title: Notes of a Conversation with George Hammond, 17 December 1792
From: Jefferson, Thomas
To: 


Dec. 17. Hammond says the person is here to whom the 6. nations delivered the invitation for Simcoe to attend, who says they insisted on it and would consider his non-attendance as an evidence that he does not wish for peace. But he says that Simcoe has not the least idea of attending.—That this gentleman says we may procure in Upper Canada any quantity of provisions, which the people will salt up express during winter, and that he will return and carry our request whenever we are ready.
